Citation Nr: 9907796	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-09 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for organic heart 
disease.

2.  Entitlement to service connection for a disability of 
both hands as the result of direct service connection, or as 
secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, and his wife



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1974, and from September 1976 to October 1993.  He 
served in Southwest Asia during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Initially, the present appeal included the issue of 
entitlement to service connection for a left hip disability.  
In a rating action in September 1998, the regional office 
granted service connection for a left hip disability, 
assigning a 10 percent evaluation for this disability, 
effective from October 1, 1993.  This issue is no longer an 
appellate issue.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  Organic heart disease was not present in service, and has 
not been manifested after discharge from service.  

3.  The service medical records do not support a diagnosis of 
arthritis of the hands and a bilateral hand disability was 
not present in service; there is no medical evidence of 
current bilateral hand disability related to service.  

4.  The evidence of record does not show that the veteran has 
a chronic disability involving his hands secondary to an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  The claim for service connection for organic heart 
disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim for service connection for a bilateral hand 
disability, on a direct basis, is not well grounded.  
38 U.S.C.A. § 5107.

3.  The claim for a chronic hand disability as due to an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that he developed chest pain 
and an irregular heartbeat in service, and that he still has 
such problems.  He also contends that he developed pain, 
numbness, and some swelling in the hands and fingers in 
service, and that such symptoms continued after discharge 
from service.  He contends that the bilateral hand condition 
is related to his service in Desert Shield/Storm.  

I.  Background

The service medical records are negative for any complaints, 
findings, or diagnoses indicative of organic heart disease or 
a bilateral hand disability during the veteran's first period 
of service. 

In December 1980, the veteran incurred a fracture of the left 
thumb.  He has been granted service connection for residuals 
of this disability.  He was also treated briefly in May 1987 
for a mild sprain of the fifth digit of the left hand, with 
X-rays being negative.  On examination for retirement from 
service in April 1993, the veteran complained of pain and 
some swelling in all fingers at the proximal interphalangeal 
(PIP) joints.  Physical examination was essentially normal, 
with no evidence of swelling, deformity, or limitation of 
motion.  There was slight tenderness of the PIP joints, 
especially the right fifth finger.  It was noted that the 
veteran had multiple small joint arthralgias (symmetric).  
The examiner noted that these symptoms were consistent with 
arthritis.  

In April 1991, the veteran was evaluated for complaints of 
chest pain and frequent premature ventricular contractions.  
Various clinical tests, including electrocardiograms, a 
Holter monitor, and a thallium stress test, were interpreted 
as showing no organic heart disease.  Various diagnoses 
rendered in medical records dated in April 1991 include 
possible angina, chest pain - resolving (non-cardiac), and 
chest pain, undetermined.  The service medical records show 
that he continued to have occasional similar complaints 
throughout the remainder of service, noting in October 1991 
that such symptoms had been present for several years, but 
had increased in severity in the past several months.  Aside 
from 1 or 2 elevated blood pressure readings, blood pressure 
readings throughout service, and between April 1991 and the 
time of retirement, were essentially within normal limits.  
An electrocardiogram in January 1992 demonstrated sinus 
bradycardia and early repolarization.  Physical examination 
on the retirement examination in April 1993 showed a history 
of frequent premature ventricular contractions and atypical 
noncardiac chest pain but no abnormalities of the heart or 
vascular system.  Blood pressure readings in the morning were 
160/84 and 138/94.  In the afternoon, blood pressure readings 
were 138/82 and 124/88.  A chest X-ray was interpreted as 
normal, as well as an electrocardiogram.  

On a Department of Veterans Affairs (VA) general medical 
examination in December 1993, the veteran's history was 
reviewed.  The veteran complained of morning pain and 
stiffness of the proximal interphalangeal joints of both 
hands 

since 1992, with only slight swelling in the right little 
finger.  He also indicated that there was a history of sinus 
bradycardia and frequent premature ventricular contractions 
since April 1991.  It was noted that he had had chest pain 
beginning in April 1991, and that he needed no medication 
after he had had a complete cardiac workup in service.  On 
physical examination blood pressure readings were 120/80 
sitting, 130/70 lying down, and 130/80 standing.  Examination 
of the cardiovascular system was essentially normal.  
Internal carotid arteries had equal pulsation, without 
bruits.  Jugular veins were not distended.  The apex was 
within the midclavicular line, without murmur, rub or gallop.  
Heart sound was normal.  Rhythm was regular.  Heart rate was 
54 and respiratory rate was 18.  Examination of both hands 
was unremarkable at the PIP joints, aside from the left 
thumb.  There was full range of motion, without effusion or 
deformity.  There was no tenderness in the hands, but 
questionable slight swelling at the PIP joint of the right 
little finger.  The pertinent diagnoses were arthralgia of 
PIP joints of both hands with essentially normal examination; 
sinus bradycardia, with atypical chest pain, history of 
premature ventricular contractions, with no organic heart 
disease evident.

On further orthopedic examination, aside from disability in 
the left thumb, all the proximal interphalangeal joints of 
both hands had full motion, without anatomical defects.  All 
the fingers had excellent strength, aside from the left 
thumb.  X-rays of the hands were interpreted as essentially 
within normal limits. 

On a special cardiovascular examination, it was noted that 
the veteran developed chest pain, associated with headaches 
and an irregular heartbeat in April 1991, and that he 
received extensive workup thereafter.  It was noted that 
electrocardiograms, chest X-rays, Holter monitor, 
echocardiogram, and an exercise stress test were performed, 
with no medication being prescribed and the chest pain eased 
up.  The veteran indicated that he still had sharp chest pain 
at times, not related to exertion.  On physical examination, 
blood pressure was 120/80, and physical examination of the 
heart and vascular system was within normal limits.  An 
electrocardiogram showed sinus bradycardia.  A chest X-ray 
was interpreted as within normal limits.  The diagnoses 
included sinus bradycardia, with history of atypical chest 
pain.


VA outpatient treatment reports in April and May 1994 show 
blood pressure readings of 130/71 and 121/68.

At a hearing before a Hearing Officer at the regional office 
in July 1995, the veteran indicated that he had pain, 
numbness, and cramping in the hands.  He stated that the 
hands were more of a problem in the morning, and that the 
disability was sometimes worse in dampness and cold weather.  
He indicated that he sought treatment in service, but that 
they could find nothing wrong.  He stated that X-rays were 
normal.  The veteran also stated that he had chest pain on 
occasion in service and after service, and that he also had 
extra heartbeats that were noted in service and after 
service.  His wife indicated that at times the veteran's 
chest pain would be very painful.  He indicated that the 
service physicians indicated to him that his stress tests and 
echocardiograms in service were normal. 

II.  Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 C.F.R. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, supra.  An 
allegation that a disorder is service connected is not 
sufficient.  The veteran must submit evidence in support of 
the claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden of necessity 
will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  


The VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or a combination of illnesses 
manifested by one or more signs of symptoms listed, provided 
that such disability:  (1) Became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf, or to a degree 
of 10 percent or more not later than December 31, 2001; and 
(2) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  
"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, nonmedical indicators 
that are capable of independent verification.  Disabilities 
that have existed six months or more and disabilities that 
exhibit episodes of improvement and worsening over a six-
month period will be considered chronic.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

In this case, the veteran complained of pain, numbness, and 
some swelling, in the fingers on his retirement examination 
in April 1993.  The physician indicated that these symptoms 
were consistent with arthritis, and noted "arthritis both 
hands."  However, no X-rays of the hands were performed.  
Physical examination of the fingers and hands were 
essentially normal, aside from some slight tenderness of the 
right fifth finger.  There was no objective evidence of 
disability that was verified by examination.  When the VA 
examined the veteran in December 1993, he had similar 
complaints about having some pain and stiffness in the 
fingers, especially in the morning.  However, physical 
examination was essentially normal.  There was some slight or 
questionable swelling of the proximal interphalangeal joint 
of the right little finger on the general medical 
examination, but the examiner indicated that there were no 
abnormalities of the fingers or hands on examination.  
Specifically, there was no swelling, deformity, or limitation 
of range of motion in the fingers or hands, aside from the 
left thumb.  X-rays of the hands were normal.  There were no 
objective indications of chronic disability that were 
verified by medical observation or findings.  The examiner 
did not relate the hand disorder to the veteran's service or 
as secondary to an undiagnosed illness.


The current record does not contain any medical evidence 
verifying the existence or presence of a bilateral hand 
disability in service, or after discharge from service.  
Accordingly, without competent medical evidence of current 
disability, the claim for service connection for a bilateral 
hand disability is not well grounded. 

The veteran was evaluated for complaints of chest pains and 
premature ventricular contractions in service beginning in 
April 1991.  Various clinical tests, including chest X-rays, 
electrocardiograms, and stress tests were interpreted as 
showing no organic heart disease.  Hypertension was not found 
in service, and not found after discharge from service.  On 
examination for discharge from service, the heart and 
vascular system was reported normal on physical examination.  
The VA examination in December 1993 reviewed the veteran's 
history, and found no significant disability on examination.  
The diagnosis was no organic heart disease evident.  

While the veteran's complaints of chest pain and premature 
ventricular contractions have not been fully explained, 
physicians in service and after service have not diagnosed 
organic heart disease.  There is no medical evidence after 
the veteran's retirement from service showing that he 
currently has organic heart disease.  The premature 
ventricular contractions and any other abnormalities found on 
clinical tests, as well as the veteran's chest pain, were not 
diagnosed by any physician as being descriptive or indicative 
of organic heart disease either in service or after service.  
Specifically, there has been no medical opinion or medical 
finding of organic heart disease after discharge from 
service.  Accordingly, the claim for service connection for 
organic heart disease is not well grounded.  

In regard to the testimony by the veteran and his wife, 
although a lay witness is competent under the law to describe 
symptoms that have been observed or experienced, a lay 
witness is not competent to render a diagnosis, or to offer a 
medical opinion attributing a disability to service, as this 
requires medical expertise.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


ORDER

The claims for service connection for organic heart disease 
and a bilateral hand disability are not well grounded.  The 
benefits sought on appeal are denied. 



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

